     Case 2:19-cv-04638-ROS-JFM Document 93 Filed 12/23/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    David Shank,                                      No. CV-19-04638-PHX-ROS (JFM)
10                   Plaintiff,                         ORDER
11    v.
12    Corizon Incorporated, et al.,
13                   Defendants.
14
15          Plaintiff David Shank believes he did not receive proper medical care for his urinary
16   incontinence and a shoulder injury.      Plaintiff complains of inadequate medical care
17   beginning in 2013 and possibly continuing to the present. A change in medical providers
18   in 2019 has introduced substantial confusion into this case. This Order makes clear who
19   must provide additional discovery responses and will also require one defendant file a
20   statement identifying which documents were filed on his behalf.
21          Plaintiff filed this suit in June 2019. As relevant here, the complaint alleged claims
22   for improper medical care against Defendant Corizon and Corizon employees Kabongo,
23   Perkins, Igwe, Babich, and Kary. The complaint also alleged Charles Ryan, the Director
24   of the Arizona Department of Corrections at that time, was involved in the improper care.
25   Immediately after the complaint was filed, the private entity responsible for prisoner
26   healthcare changed from Corizon to Centurion. The Director of the Arizona Department
27   of Corrections also changed from Charles Ryan to David Shinn. Thus, when the Court
28   later screened the complaint, it concluded Plaintiff had stated claims for monetary damages
     Case 2:19-cv-04638-ROS-JFM Document 93 Filed 12/23/20 Page 2 of 4



 1   against Corizon, Kabongo, Perkins, Igwe, Babich, and Kary. The Court also ruled Plaintiff
 2   had not stated a claim for monetary damages against former Director Ryan. But the Court
 3   determined Plaintiff’s request for injunctive relief meant Centurion should be joined as a
 4   defendant as well as current Director David Shinn, in his official capacity. (Doc. 5).
 5          The complaint was served and Corizon, the Corizon employees, and Shinn filed a
 6   joint answer. (Doc. 17). A separate answer was filed by Centurion and, strangely, Shinn.
 7   (Doc. 14). There is no explanation why Shinn joined two answers and purports to be
 8   represented by two separate sets of counsel.
 9          The case proceeded with discovery and on July 10, 2020, Defendants Centurion and
10   Shinn filed a motion for summary judgment. (Doc. 50). That motion explains Centurion
11   and Shinn are involved in this suit only for purposes of injunctive relief and, according to
12   them, Plaintiff has already received all appropriate medical care. Thus, the claim for
13   injunctive relief allegedly fails as a matter of law. Shortly after that motion was filed,
14   Plaintiff filed a “Rule 56(d) Declaration.” (Doc. 55). That declaration stated Plaintiff had
15   not received emails he had requested during discovery. It appears Plaintiff confused the
16   defendants and claims because, while he filed his declaration in response to Centurion’s
17   motion, the emails he references likely were sent before Centurion took over from Corizon.
18          The Magistrate Judge construed the “56(d) Declaration” as a motion for discovery
19   and denied relief. The Magistrate Judge explained discovery closed long ago and Plaintiff
20   had not explained how the emails would address the arguments made by Centurion and
21   Shinn. Plaintiff appealed that decision and, while the Court concluded Plaintiff had not
22   met the standard for relief, the Court ordered Centurion and Shinn to “provide a complete
23   discovery response regarding the emails sought by Plaintiff.” (Doc. 80). Crucially, the
24   Court did not order Corizon and Corizon employees to produce additional emails. Because
25   the “56(d) Declaration” was in response to the motion filed by Centurion and Shinn, the
26   Court believed Plaintiff must have been seeking emails in Centurion or Shinn’s possession.
27          While the “56(d) Declaration” was being briefed and resolved, Corizon and Corizon
28   employees filed a separate motion for summary judgment. (Doc. 73). That prompted


                                                -2-
     Case 2:19-cv-04638-ROS-JFM Document 93 Filed 12/23/20 Page 3 of 4



 1   Plaintiff to file another document, styled as a “Reurged Motion for Order to Show Cause,”
 2   again complaining about allegedly withheld emails. (Doc. 86). In that motion, Plaintiff
 3   states he has personal knowledge of emails that were sent by Corizon employees regarding
 4   Plaintiff’s medical care. Both groups of defendants responded to the “reurged” motion.
 5   According to the response from Centurion and Shinn, Centurion as a general matter does
 6   not transmit medical information via email.         In addition, Centurion searched and
 7   determined it has no responsive emails. Thus, in Centurion’s view, there simply are no
 8   emails it could produce to Plaintiff.
 9          As for Corizon and Corizon employees, their response states “Corizon would no
10   longer have any email records in their possession, custody, or control, since Corizon is not
11   the current healthcare provider and has not been the healthcare provider since June 30,
12   2019.” It is not clear what Corizon and Corizon employees mean by this statement. The
13   fact that Corizon is no longer the medical provider does not necessarily mean it no longer
14   has emails Corizon employees sent or received in 2013 through 2019.
15          To bring clarity and certainty to this issue, the Court resolves the “Reurged Motion
16   for Order to Show Cause” as follows. Centurion and Shinn have stated they conducted a
17   search for emails and did not locate any. Therefore, Centurion and Shinn need not take
18   any further action. As for Corizon and Corizon employees, they will be required to update
19   their prior discovery responses regarding emails. Corizon and Corizon employees must
20   either produce responsive emails or state no such emails exist. If no such emails exist,
21   Corizon and Corizon employees must file a declaration stating either no such emails ever
22   existed or, alternatively, emails once existed but are no longer available. If emails existed
23   but are no longer available, Corizon and Corizon employees must provide an explanation
24   for what became of the emails.
25          Finally, Shinn has filed two separate answers and two motions for summary
26   judgment. It also appears that Shinn is represented by two separate groups of attorneys.
27   Shinn will be required to file a statement indicating who, in fact, represents him. That
28   statement must identify which of the two answers is his answer and which of the two


                                                 -3-
     Case 2:19-cv-04638-ROS-JFM Document 93 Filed 12/23/20 Page 4 of 4



 1   motions for summary judgment is his dispositive motion. Shinn is not entitled to file
 2   duplicative documents merely because particular defense counsel believe their
 3   representation is limited to discrete claims or time periods.1
 4          Accordingly,
 5          IT IS ORDERED the Reurged Motion for Order to Show Cause (Doc. 86) is
 6   DENIED.
 7          IT IS FURTHER ORDERED within fourteen days of this Order, Corizon and
 8   Corizon employees must provide Plaintiff updated discovery responses regarding emails.
 9          IT IS FURTHER ORDERED within fourteen days of this Order, Corizon and
10   Corizon employees must file a statement explaining which emails were provided to
11   Plaintiff. If no emails were provided, Corizon and Corizon employees must provide a
12   declaration, under penalty of perjury, explaining why no emails were available for
13   production.
14          IT IS FURTHER ORDERED no later than January 6, 2021, Defendant Shinn
15   shall file a statement as outlined above.
16          Dated this 23rd day of December, 2020.
17
18
19                                                      Honorable Roslyn O. Silver
20                                                      Senior United States District Judge

21
22
23
24
25
26
27   1
       The Court notes there is a recurring problem of multiple defense counsel purporting to
     represent the same defendant. See CV-20-625, Doc. 55. As Judge Tuchi explained, this
28   practice creates “an immense amount of confusion” and prevents the Court from effectively
     managing its docket.

                                                 -4-
